DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third adjustable valve disposed in the third fluid pathway, said third adjustable valve comprising an externally adjustable interface for controlling the third fluid pathway, wherein the third fluid pathway comprising: an internal bypass fluid path formed within said damper housing; and internal bypass openings formed in an interior surface of said damper housing, said internal bypass openings fluidly coupled with said internal bypass fluid path, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 claims a combination of figure 2 and figure 20 which is very confusing.  An embodiment of this combination is not illustrated in the application.  As such, it is not clear about the claimed features of the third adjustable valve disposed in the third fluid pathway, said third adjustable valve comprising an externally adjustable interface for controlling the third fluid pathway, wherein the third fluid pathway comprising: an internal bypass fluid path formed within said damper housing; and internal bypass openings formed in an interior surface of said damper housing, said internal bypass openings fluidly coupled with said internal bypass fluid path.  Due to this confusion and unclear claimed features, claims 18-30 are being treated as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonaga et al. (EP 1505315 A2) in view of Cox (2015/0290991).
Re: claim 18, Tomonaga shows a fluid damper, as in the present invention, comprising:
a damper housing having a first fluid volume S2 and a second fluid volume S1; 
a damping piston 30 reciprocatingly disposed within said damper housing separating said first fluid volume from said second fluid volume, said damping piston having damping piston valving 32, 34, 36 coupled thereto;
a piston fluid pathway through said damping piston and said damping piston valving, said piston fluid pathway permitting fluid communication between said first fluid volume and said second fluid volume when a pressure in one of said first fluid volume and the second fluid volume exceeds a threshold value of said damping piston valving;
a fluid accumulator having a pressurizable gas volume 53 and an accumulator fluid volume S3 isolated from one another by a separation member 52;
a first fluid pathway P1 extending solely between said first fluid volume and said accumulator fluid volume;
a second fluid pathway P2 extending solely between said second fluid volume and said accumulator fluid volume;
a third fluid pathway 41 fluidically coupling said first fluid volume and said second fluid volume to enable fluid flow through said damping piston without passing through said fluid accumulator, a third adjustable valve 42A disposed in said third fluid way, said third adjustable valve comprising an externally adjustable interface 43 for controlling the third fluid pathway;
a first adjustable valve 50, said first adjustable valve disposed in said first fluid pathway said first adjustable valve having a selectable threshold value which exceeds said threshold value of said damping piston valving; and
a second adjustable valve 80, said second adjustable valve disposed in said second fluid pathway.
Tomonaga shows the third fluid pathway to go through the piston while the claim requires the third pathway to go around the piston.  Cox is cited to teach a damper having a third fluid pathway extending between a first fluid volume 109 and a second fluid volume 108 but which does not extend through said fluid accumulator 30, said third fluid pathway comprising: an internal bypass fluid path formed within said damper housing; and internal bypass openings 110a-a formed in an interior surface of said damper housing, said internal bypass openings fluidly coupled with said internal bypass fluid path. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the damper of Tomonaga to comprise a pathway such as taught by Cox in order to increase the range of dampening and improve the performance of the damper.
Re: claim 19, Tomonaga shows said first fluid volume S2 is a compression chamber of said damper housing and said second fluid volume S1 is a rebound chamber of said damper housing.
Re: claim 20, Tomonaga shows a pressure relief valve 60 disposed to selectively allow fluid flow from said first fluid volume into said accumulator fluid volume when a pressure within said first fluid volume exceeds a pressure relief valve threshold value.
Re: claim 21, Tomonaga shows a pressure relief valve 94 disposed to selectively allow fluid flow from said second fluid volume into said accumulator fluid volume when a pressure within said second fluid volume exceeds a pressure relief valve threshold value.
Re: claim 22, Tomonaga shows an externally adjustable interface 75 coupled to said first adjustable valve, said externally adjustable interface configured to enable a user to select between at least two settings for said first adjustable valve.
Re: claim 23, Tomonaga shows an externally adjustable interface 88 coupled to said second adjustable valve, said externally adjustable interface configured to enable a user to select between at least two settings for said second adjustable valve.
Re: claim 24, Tomonaga shows an externally adjustable interface 75, 88 coupled to said first adjustable valve and said second adjustable valve, said externally adjustable interface configured to enable a user to select between at least two settings for each of said first adjustable valve and said second adjustable valve.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonaga et al. (EP 1505315 A2) in view of Cox (2015/0290991) and further in view of Marking (8,763,770).
Re: claims 25-30, Marking further teaches the concept of automating the operation of valve 500 based upon various conditions including driving conditions, see column 10, lines 42 to end.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have modified the damper of Tomonaga to include automation of valving such as taught by Marking in order to automatically control the valving according to various conditions including driving conditions to provide comforts and convenience to the driver and passengers.


Response to Arguments
Applicant's arguments filed on 11/14/2022 have been fully considered.
Applicant repeats the argument about the drawing objection.  Applicant again calls attention to figures 2, 20 and paragraph [0073].  However, figures 2, 20 and paragraph [0073] do not provide for the claimed features as required by claim 18.  Applicant also repeats that these features are well known.  However, Applicant does not provide any prior art document to show that they are well known.  Applicant also contradictory argues that the art rejection does not meet the claimed features of claim 18, especially, the prior art does not show the third fluid pathway; therefore, the claims should be allowable.  The claims would not be allowable if the argued allowable features are well known such that they would not need to be explained nor illustrated.
It is also noticed that Applicant presented argument statements without any supports for the errors or explanation of why the objection and rejections are in error.
It is maintained that the drawing objection, the indefiniteness rejection and the prior art rejections are proper and are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Xuan Lan Nguyen/                                                      Primary Examiner, Art Unit 3657